Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 20, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141765                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 141765
                                                                    COA: 298353
                                                                    Oakland CC: 2009-225116-FH
  EMMETT JAMES FOUTS,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 26, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.

        DAVIS, J., not participating. I recuse myself and am not participating because I
  was on the Court of Appeals panel in this case. See MCR 2.003(B).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 20, 2010                   _________________________________________
           s1213                                                               Clerk